Title: From Thomas Jefferson to William Bartram, 23 November 1808
From: Jefferson, Thomas
To: Bartram, William


                  
                     Washington Nov. 23. 08.
                  
                  Th: Jefferson presents his compliments to his friend mr W. Bartram and his thanks for the seeds of the silk tree which he was so kind as to send him. these he shall plant in March and cherish with care at Monticello. the cares of the garden and culture of curious plants uniting either beauty or utility will there form one of his principal amusements.    he has been prevented, by an indisposition of some days, from having the pleasure of seeing Dr. Say, except on his first visit. an esteem for his character of very early date, as well as a respect for mr Bartram’s friendships will ensure to Dr. Say the manifestation of every respect he can shew him. he salutes mr. Bartram with friendship & respect.
               